DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 at line 10 recites the limitation "the response index values over time".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 24, it is unclear which “the response index value” is being referenced as claim 21 recites “a response index value” at line 9 and “the response index values” at line 10.  
At line 2 of claim 25, it is unclear if “a first plot” is the same as or different than “a plot” recited at line 10 of claim 21.  
At line 3 of claim 25, it is unclear if “aspirational response index values” are the same as or different than “a response index value” at line 9 of claim 21, or “the response index values” recited at line 10 of claim 21.
Claim 25 at line 3 recites the limitation "the plurality of phases of sexual arousal".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 25, it is unclear if “a second plot” is the same as or different than “a plot” recited at line 10 of claim 21.  
Claim 26 at line 1 recites the limitation "the display".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 at line 2 recites the limitation "the person of use".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 at line 3 recites the limitation "the real-time response index value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 at line 3 recites the limitation "the real-time response index value".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 8 recites the limitation "the response index values over time".  There is insufficient antecedent basis for this limitation in the claim.
At line 1 of claim 30, it is unclear which “the response index value” is being referenced as claim 29 recites “a response index value” at line 7 and “the response index values” at line 8.  
Claim 31 at line 2 recites the limitation "the real-time response index value".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 31, it is unclear if “aspirational response index values” are the same as or different than “a response index value” at line 7 of claim 29, or “the response index values” recited at line 8 of claim 29.
Claim 31 at line 3 recites the limitation "the plurality of phases of sexual arousal".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 31, it is unclear if “a first plot” is the same as or different than “a plot” recited at line 8 of claim 29.  
At lines 3-4 of claim 32, it is unclear if “a second plot” is the same as or different than “a plot” recited at line 8 of claim 29.  
Claim 33 at line 2 recites the limitation "the person of use".  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 at line 10 recites the limitation "the response index values over time".  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 at line 12 recites the limitation "the response index".  There is insufficient antecedent basis for this limitation in the claim.
At line 13 of claim 36, it is unclear if “aspirational response index values” are the same as or different than “a response index value” at line 9, or “the response index values” recited at line 10.
Claim 36 at line 14 recites the limitation "the plurality of phases of sexual arousal".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 37, it is unclear if “a first plot” is the same as or different than “a plot” recited at line 10 of claim 36.  
Claim 38 at line 2 recites the limitation "the person of use".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 38, it is unclear which “the response index value” is being referenced as claim 36 recites “a response index value” at line 9 and “the response index values” at line 10.  

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pub. No. 2015/0328081; and U.S. Patent No. 10,940,077.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791